Citation Nr: 1204561	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-48 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for an acquired psychiatric disorder to include catatonic schizophrenia.  


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from February 1955 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
The issue was remanded by the Board in July 2011 to obtain treatment records from the Veteran's legal custodian.  There was no reply to the VA's request for this evidence.  The claim has now been returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, to include catatonic schizophrenia is manifested by no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.

2.  The Veteran has a protected 10 percent disability rating for service-connected catatonic schizophrenia. 


CONCLUSION OF LAW

The criteria for a higher disability rating in excess of 10 percent for an acquired psychiatric disorder to include catatonic schizophrenia have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9202 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2011), and implemented by regulation, 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b) (1).

The record shows that VCAA letters dated March 2008 and June 2009, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Moreover, while the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the May 2010 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes a VA examination report, and private and VAMC treatment records.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in March 2010.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings.  The Board finds the examination to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.


Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected catatonic schizophrenia disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Codes 9202, which provides: 

A 0 percent disability rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent disability rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.


Background

Historically subsequent to completing basic training in March 1956 the Veteran became psychotic and was hospitalized undergoing 14 electroshock treatment.  He was subsequently discharged from service with a diagnosis of schizophrenic reaction, catatonic type, severe, in partial remission.

In a November 1956 VA examination the examiner concurred in the diagnosis of schizophrenic reaction, catatonic type.  However he noted that the latter feature was not present at the time of examination.  

In an October 1959 VA examination the diagnosis was schizophrenic reaction, catatonic type, in remission, competent.

In a March 1961 VA examination the examiner noted that the Veteran required no specific therapy and was able to make social and economic adjustments.  However he noted that further reoccurrence of catatonic schizophrenia must be expected.  

In a March 1963 VA examination the examiner diagnosed schizophrenic reaction, catatonic type, in partial remission.  The Veteran was noted to be competent.

By rating action in November 1956, service connection for schizophrenic reaction, catatonic type, moderate, in remission, was granted and a 70 percent initial rating was assigned.  This rating was reduced to 30 percent by rating action in November 1959.  By rating action in April 1961 the rating was reduced from 30 to 10 percent.  It has remained 10 percent to the present time and is considered a "protected" rating and may not be reduced based on the lack of current symptomatology.  See 38 C.F.R. § 3.951 (2011). 

There are no treatment records of file for psychosis subsequent to the March 1963 VA examination until August 1993 when the Veteran was admitted for treatment to the Portland VAMC.  At this time the diagnosis was organic delusions secondary to alcohol dependence; organic hallucinosis; alcohol related dementia (provisional); and, alcohol dependence.

By rating acting in September 1994 it was proposed to rate the Veteran as incompetent.  In making that determination the RO noted that the Veteran had been service connected for schizophrenic reaction, catatonic type based on a single catatonic episode in service.  There was no evidence of psychosis on several subsequent VA examinations over the years.  The Veteran had been very stable and gainfully employed for many years.  The recent August 1993 hospitalization report described an organic delusional disorder secondary to alcohol dependence with organic hallucinosis.  There was no evidence of any increased disability associated with the service connected schizophrenic reaction, catatonic type, in remission.

By rating action in February 1995 the Veteran was declared incompetent.

The Veteran was afforded a VA mental disorders examination in March 2010.  The claims file was reviewed.  The examiner noted the November 1956 VA examination at which time the Veteran showed no active psychotic symptoms.  He did not show any overt delusions or hallucinations.  In spite of not showing any psychotic symptoms he was diagnosed with schizophrenic reaction, catatonic type, moderate.  

The examiner noted the Veteran was the sole source for information as the examiner was unable to contact the Veteran's son.   He reported living at a retirement center for the past 17 years.  He reported no difficulties with the living arrangements.  The records revealed significant alcohol problems prior to moving to the retirement center.  He reported not drinking since going to the retirement center 17 years ago. When hospitalized in August 1993 he had been diagnosed with organic delusional disorder secondary to alcohol dependence; organic hallucinosis, alcohol dependent; and a provisional diagnosis of alcohol related dementia.  He was assigned a GAF of 30.  

He has made some friends at the center and they mainly watch television together.  It does not appear that he has been involved much with activities.  He reported working in a leather factory for 30 years until 1992.  His difficulties began in 1993 when he lost his job.  It did appear from the records that he began to drink heavily at that time.  His relatively good work history argues against his schizophrenic symptoms.

The examiner noted that the Veteran currently took medication.  He essentially denied any mood or anxiety difficulties.  He had no current psychotic symptoms; auditory hallucinations; catatonic symptoms; motoric immobility or posturing; or, paranoid symptoms.  He did not exhibit any psychotic symptoms during the interview.  He did not report depressive or panic symptoms.  

The Veteran was casually dressed and well groomed.  He generally provided information with prompting.  Speech was clear and articulate and easily understandable.  He was oriented.  His thought process was logical and goal directed.  There were no signs of major psychopathology.  His affect was constricted and mood was generally neutral.  Attention and concentration were intact for his age.  He did not demonstrate blatant memory difficulties on mental status examination or remote memory difficulties during the interview.  He was able to abstract adequately on proverbs.  The Veteran was able to dress himself and complete his own hygiene.  He did no housework and does not drive.

The diagnoses were brief psychotic disorder, in remission; alcohol dependence, in full sustained remission; and, organic delusional disorder, in remission.  A GAF of 62 was assigned.

In summation, the examiner noted that the Veteran did not show or report any symptoms of schizophrenia.  It was more likely than not that he was misdiagnosed originally and had a brief psychotic reaction to the military.  He had a psychotic reaction in 1993 although medical records indicate that this was related to alcohol dependency. 


Analysis

After a review of the evidence, the Board finds that, for the entire rating period, the Veteran's service-connected catatonic schizophrenia, in remission, has been formally diagnosed, but symptoms are not severe enough to interfere with occupational and social functioning.  He has exhibited no more than slight to mild or transient symptoms of occupational and social impairment which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  This more nearly approximates no more than a 10 percent disability rating under Diagnostic Code 9202.  38 C.F.R. § 4.130.

As noted at the VA mental disorders examination in March 2010.  The Veteran was not currently psychotic.  He did not report depressive or panic symptoms.  The examiner noted that the Veteran did not show or report any symptoms of schizophrenia.  He opined that, it was more likely than not that the Veteran had been misdiagnosed originally and had a brief psychotic reaction to the military.  A GAF score of 62 was assigned.

The Board acknowledges that the Veteran has been diagnosed with a schizophrenic reaction, catatonic type, in remission, competent.  This has been his diagnosis throughout his post service period beginning in 1956 through the present time.  The Board finds his disorder to be stable and appropriately addressed under the 10 percent criteria.  

The Veteran's GAF score is also consistent with a 10 percent rating.  The Veteran was assigned a GAF score of 62 during the March 2010 VA examination.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

In this case, the Veteran's symptoms and the degree of occupational and social impairment shown by the evidence of record does not more nearly approximate the criteria for a 30 percent disability rating..  Therefore, the Board finds that the Veteran's a schizophrenic reaction, catatonic type, in remission at no point more nearly approximated the criteria for a higher disability rating in excess of 10 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

As the evidence does not show any current evidence of a psychosis, an increased rating is not warranted.  The Board notes however, that the Veteran has been assigned a 10 percent rating since April 1961.  As this rating has been in effect for more than twenty years, it is considered a "protected" rating and may not be reduced based on the lack of current symptomatology.  See 38 C.F.R. § 3.951 (2010). 


Extraschedular Consideration

The Board also has considered whether the criteria for referral for an extraschedular disability rating are met.  An extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board finds that the symptomatology and impairment caused by the Veteran's catatonic schizophrenia disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9202, specifically provide for disability ratings based on a combination of clinical findings and history, including history reported to examiners as well as history in lay statements or testimony.  In this case, considering all the lay and medical evidence, including the Veteran's statements, the Board has found that the Veteran's catatonic schizophrenia disorder is manifested by no occupational impairment as he is not employed and in a retirement home; and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

As seen in the analysis above, the Board has considered these aspects of the Veteran's psychiatric disability, and finds that the rating schedule adequately provides for ratings base on these symptoms.  

In the absence of exceptional factors associated with the Veteran's catatonic schizophrenia disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  For this reason, the Board finds that the Rating Schedule measures and contemplates all aspects of the Veteran's disability, so is adequate to rate the Veteran's service-connected catatonic schizophrenia disorder, so that referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for an acquired psychiatric disorder, to include catatonic schizophrenia disorder is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


